                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

                                      )
Francisco K. Avoki; Prisca A. Avoki, also                     C/A No. 0:19-324-DCC-PJG
                                      )
known as, Prisca Atambose Avoki; William P.
                                      )
Avoki, also known as, William Paul Avoki;
                                      )
Francisco K. Avoki, as next friend for Plaintiff
William P. Avoki,                     )                                  ORDER
                                      )
                              Plaintiffs,
v.                                    )
                                      )
City of Chester SC; Police Dpt. of Chester SC;
Hy-Gloss Paint & Body Shop Inc; CPL.  )
Robert Martz, individually; PTL. Tyler)
Covington, individually; DOES I-XXX;  )
                                      )
George Caldwell, Mayor of the Chester City,
                                      )
                        Defendants.   )
_____________________________________ )

         This is a civil action filed by pro se litigants. Under Local Civil Rule 73.02(B)(2) (D.S.C.),
pretrial proceedings in this action have been referred to the assigned United States Magistrate Judge.
On October 2, 2019, the court issued an order authorizing issuance of process. (ECF No. 32.) In
that order, under the heading “Construction of the Pleading,” the court, following initial screening
pursuant to applicable law, listed the claims it construed as raised by the Plaintiffs in the Amended
Complaint.
         Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiffs’ claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiffs’ claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.

       IT IS SO ORDERED.
                                                       s/Paige J. Gossett
November 5, 2019                                       Paige J. Gossett
Columbia, South Carolina                               UNITED STATES MAGISTRATE JUDGE

                                 Defendant’s Certification
       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                            ___________________________
                                                                  Signature of party or legal representative
                                                                   ___________________________
                                                                                                       Date



                                             Page 1 of 1
